Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 14 March 2022 are acknowledged.
	Claims 1-25 and 42-44 are currently pending.  Claims 26-41 have been cancelled.  Claim 1 has been amended.  Claim 44 is newly added.  Claims 8-9, 14, 17, 20, and 22-23 were previously withdrawn. Claims 1-7, 10-13, 15-16, 18-19, 21, 24-25, and 42-44 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
	
Withdrawn Rejections
3. 	Applicant’s arguments, filed 14 March 2022, with respect to the 35 U.S.C. 103 Rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejections of claims 1-7, 10-13, 15-16, 18-19, 21, 24-25, and 42-43 have been withdrawn. 

New Rejections
Claim Rejections – 35 U.S.C. 112(a) New Matter
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-7, 10-13, 15-16, 18-19, 21, 24-25, and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

6.	Claim 1 recites “upon application of the composition to a surface of hair, skin or nails, the surface is cleansed,  deodorized and receives multifunctional benefits from physiological disorders.” It is unclear where support for “receives multifunctional benefits from physiological disorders” is derived from.   Although the specification recites “facilitates hair/skin/nail remediation after exposure to pollutant chemicals in the air and/or water”, this does not support 

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7, 13, 15-16, and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104814895A) in view of Upadhyay (Rev. Inst. Med. Trop. Sao Paulo).  
	Regarding instant claims 1-5, 7, and 13, Zhang et al. teach a natural shampoo formulation comprising 2-8% tea saponin, 0.4-0.5% β-cyclodextrin, 30-40% Sapindus extract, 10-15% aloe vera gel juice, and 20-25% water.  See page 1. The abstract states that the extract is from Sapindus mukorossi.  The composition comprises a fragrance.  See page 3.  The composition may additionally comprise a surfactant.  See page 2. 
	Regarding instant claim 15, Zhang et al. do not teach preservatives. 
	Regarding instant claim 16, the prior art used ginger oil in combination with Sapindus saponin.  See page 1. 
	Regarding instant claims 42-43, treatment of fungal infection or dandruff are intended uses of the claim without active steps.  
	Zhang et al. do not specifically recite dammarane, tirucallane, lupine, hopane, oleanane, taraxasterane, urasane, cycloartane, lanostane, cucurbitane, or steroids.

	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use oleanane, dammarane or tirucallane as the extract component in the formulation of Zhang et al. because Upadhyay specifically teaches these are the main phytoconstituents isolated from the plant for medicinal purposes.   Since the main phytoconstituents of Sapindus mukorossi are oleanane, dammarane and tirucallane as taught by Upadhyay, it would have been expected that use of these components of Sapindus mukorossi would result in an effective antimicrobial composition.  Since the prior art of Zhang et al. and Upadhyay make obvious the same combination of saponin, deodorizer, cyclodextrin and solvent as instantly claimed, the composition should cleanse, deodorize and provide multifunctional benefits including cleansing naphthalene, ozone, oxides etc. from the surface of the skin, hair or nails. 

9.	Claims 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104814895A) in view of Upadhyay (Rev. Inst. Med. Trop. Sao Paulo) as applied to claims 1-5, 7, 13, 15-16, and 42-44  above and further in view of Workman et al. (U.S. Patent Application Publication No. 2007/0202062).
	Neither Zhang et al. or Upadhyay teach a lecithin surfactant, saccharomyces ferment, or zinc ricinoleate.
	Workman et al. teach a natural deodorant or antiperspirant composition comprising 1,3-propanediol.  See abstract.  The composition may comprise one or more actives including saccharomyces ferment and zinc ricinoleate.  See paragraph [0100].  Preferred natural deodorant 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add zinc ricinoleate, lecithin and saccharomyces ferment to the composition made obvious by Zhang et al. and Upadhyay because these are known active agents to be safely combined with Sapindus trifoliatus in deodorizing compositions.  Thus addition of these agents would provide added therapeutic benefit. 

 10.	Claims 6, 10, 18-19, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104814895A) in view of Upadhyay (Rev. Inst. Med. Trop. Sao Paulo) as applied to claims 1-5, 7, 13, 15-16, and 42-44  above and further in view of Runge et al. (U.S. Patent Application Publication No. 2006/0003649).
	Neither Zhang et al. or Upadhyay teach a pH of 2 to 7 or a textile. 
	Runge et al. teach a wet wipe product comprising a fibrous substrate and a triggerable binder formulation.  The triggerable binder formulation is dispersible in water. See abstract.  The wetting composition may comprise a broad spectrum anti-microbial agent.  See paragraph [0099]. Suitable natural broad spectrum anti-microbial agents include bio-saponin concentrate.  See paragraph [0102].  Odor control additives include cyclodextrin.  See paragraph [0115]. The wetting composition may additionally comprise a fragrance.  See paragraph [0089].  The composition comprises odor control additives such as zinc salts.  See paragraph [0115].  Additional natural 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to formulate the composition into a wipe to increase the utility of the composition.  One would have been motivated,  with a reasonable expectation of success, because Runge et al. teach wipes comprising a combination of saponin concentrate, cyclodextrin, a deodorizer and solvent effectively combined and formulated in wipe form.  It would have been well within the purview of the skilled artisan to modify the pH below 7 since this is a commonly known effective pH to use on wet wipe formulations and would be less harmful in contact with the skin or hair. 

Correspondence
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615